HENRIOD, Justice.
Appeal from a judgment awarding property in a divorce matter. Affirmed, with costs to Mrs. Bowman.
No point on appeal is indexed as required under the rules. It was raised, however under the argument in the brief. Appellant urges that the court abused its discretion in the award made. 'The record was referred to only twice in the brief, each time reflecting a self-serving assertion subject to dispute by other evidence in a 300 page record. Under the circumstances an affirmance of the trial court is justified under the conclusions in Lepasiotes v. Dinsdale,1 having to do with reference to supporting evidence in the record.
Irrespective of that holding, the record reflects that sufficient admissible, competent and substantial evidence supported the judgment of the lower court.
Counsel for Mr. B., a non-participant at the trial, proffered proof dehors the record in support of his claimed error in the award. Under familiar rules of appellate procedure, such evidence is not reviewable.
CROCKETT, C. J., and CALLISTER, TUCKETT and ELLETT, JJ., concur.

. 121 Utah 359, 242 P.2d 297 (1952).